Title: To George Washington from Battaile Muse, 31 August 1786
From: Muse, Battaile
To: Washington, George



Honourable Sir,
Alexandria Augt 31st 1786

Ten days Billious Fever and wet weather prevented my arriveing at this place untill yesterday—My weak state—wet weather—and Being obliged To Winchester next Monday prevented My waiting on you at this Time, I expect To be down Some Time in October at which Time I hope I shall be able To waite on you To represent the Sittuation of your Business in my Care—I do not Expect To receive any money untill Late in the fall as the Tenants depend on the Sales of this years crops To raise money—I have been Fortunate in geting £20.6.0 from Mr R. Rutherford—the Ballance of his note He Prayes Indulgence on untill next year—your acct is now Indebted To me about my Commision. I shall be much oblige To you To Contrive Some of the Enclosed Advertisements Towards Port Tobacco—your Ferry and mill—also Please To get Mr Shaw To date them Sept 1st[.] after my return from the Commissioners at Winchester I shall write you about your Lands, the Commissioners and Colo.

Hite was at my House—they were of opinion your Lands are Safe Never the less I shall attend them as well on your acct as Colo. Fairfaxes.
Colo. Charles Washington desired me To Enquire of you whether you Should have Ocation to Call for money soon for the Expences of Colo. S. Washington’s Sons at this place as the Estate is Likely to be distressed for £800 by a Colo. Alexander—all the money that can be raised Colo. Washington desires To be applyed To Save the Estate unless your Sittuation require money—I am Sir your Obedient Humble Servant.

Battaile Muse


I shall be Thankfull If you will Sell my Flour with yours & give me Credit for it—I am as before. B.M.

